Citation Nr: 1643531	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and adjustment disorder with chronic depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served with the Army National Guard from July 1999 to February 2003 and from June 2004 to January 2007, and had active service with the United States Army from June 2004 to January 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; and, a July 2015 rating decision by the VA RO in Muskogee, Oklahoma.  

The September 2011 rating decision denied service connection for PTSD.  The Veteran appealed that decision.  The July 2015 rating decision denied service connection for adjustment disorder.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Despite the fact that the RO separately adjudicated PTSD and adjustment disorder, the record shows the diagnosis of adjustment disorder existed at the time of the September 2011 rating decision and therefore, under Clemons, service connection for adjustment disorder has been pending since then.  Accordingly, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.

In June 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  The undersigned VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, explained the reasons for the denials, suggested evidence that would substantiate his claim, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has an acquired psychiatric disorder to include PTSD and adjustment disorder related to his period of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD and adjustment disorder with chronic depression and anxiety were incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Service connection for PTSD, as opposed to other acquired psychiatric disorders, (when the stressor is not one of those enumerated in 38 C.F.R. § 3.304(f)(1-5 ) ) requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

The Veteran contends that he suffers from PTSD which is due to his experiences in service.  The service treatment records (STRs) do not show treatment for, or a diagnosis of, PTSD or any other psychiatric disorder.

At the outset, the Board notes that the Veteran's stressors refer to a "fear of hostile military or terrorist activity."  Indeed in a November 2012 statement and via testimony at the July 2016 videoconference hearing, the Veteran stated that while serving in Iraq he feared for his life due to the possibility of RPG attacks or other kind of hostile fire.  He described witnessing soldiers returning from the field where soldiers had lost their lives and hearing RPG attacks and running for cover for his life.  The record confirms the Veteran was deployed to Iraq in 2003.  The experiences described by the Veteran are consistent with his service in Iraq.  As such, the stressors of "fear of hostile military or terrorist activity" is found.  The Board further notes that during the adjudication of the claim, the RO also conceded this stressor.

The Veteran was afforded a VA examination in April 2011.  At the time, the examiner noted that the claimed stressors related to a fear of hostile military or terrorist activity.  After a full examination of the Veteran, the examiner found that he did not meet the requirements for a diagnosis of PTSD; rather, his diagnosis was one of adjustment disorder NOS.  The examiner noted that the anxiety disorder NOS was likely due to the reported fear of hostile military or terrorist activity he experienced in service.  The examiner noted that the Veteran met the "subclinical threshold" of PTSD under the DSM IV criteria.

Another VA examination with medical opinion was obtained in August 2011.  At the time, the examiner noted a diagnosis of adjustment disorder with chronic anxiety and depression.  The examiner noted that this disorder incorporates his PTSD symptoms and his anxiety and depression that do not quite meet the criteria for PTSD.  In regard to the diagnosis rendered, the examiner explained that the Veteran has been diagnosed with depression, anxiety and PTSD.  These disorders can be diagnosed separately if each condition meets their perspective criteria or the depression and anxiety may be symptoms of a person's PTSD.  After a review of the chart notes, past reports, and the current interview information, the examiner opined that the Veteran was experiencing anxiety and depression as a result of his experiences in Iraq.  He was placed on medication, which was reported to have helped him think better, concentrate, become less irritable, and decrease his heightened anxiety response.  He continues to have mild PTSD symptoms, but they are not severe or frequent enough to greatly affect his performance and quality of life.  He noted his prior exam had him at sub-threshold PTSD, which can be accurate when the veteran is feeling well while taking his medication.  Without medication, his symptoms increase and impair his thinking, socialization, and mood regulation as well as increasing his hypervigilance, nightmares, and recollections of stressful events.  The examiner stated that the correct disorder that accounts for his symptoms at the present time is adjustment disorder with mixed depression and anxiety, chronic type.  In another part of the examination report, the examiner stated that the severity, frequency and duration of depression and anxiety symptoms suggest that the Veteran meets the criteria for PTSD.

At the outset, the Board notes that while the April 2011 VA examiner found that the Veteran did not meet the requirements for a diagnosis of PTSD, the August 2011 VA examiner is ambiguous at best regarding the diagnosis of PTSD.  Indeed, as noted above, the August 2011 examiner initially stated the Veteran did not meet the criteria for PTSD.  However, later in the examination report he stated the Veteran's symptoms meet the criteria for PTSD.  He also stated that the Veteran has been diagnosed with PTSD amongst other acquired psychiatric disorders.  Finally, he noted that in April 2011 the Veteran was found to have sub-threshold PTSD, but he explained this was most likely due to the fact that he was on medication for his symptoms at the time.  He also stated the symptoms would increase in severity if he were to be off his medication which implies that the Veteran would meet the criteria for PTSD if he were off his medication.  

Given the above, the Board will resolve any reasonable doubt as to the existing diagnosis of PTSD in the Veteran's favor and finds that the Veteran has a current diagnosis of PTSD.

Having determined that the Veteran has been diagnosed with PTSD and adjustment disorder with chronic depression and anxiety, the remaining question is whether these psychiatric disabilities are due to service.  In this regard, the record is clear, both the April 2011 and August 2011 VA examiners opined that the Veteran's current psychiatric symptomatology and disabilities are due to his fear of hostile military or terrorist activity he experienced while serving in Iraq.  There is no other opinion of record to the contrary.  

As such, the Board finds that the Veteran's acquired psychiatric disorder to include PTSD and adjustment disorder with chronic depression and anxiety had its onset during service, and therefore, service connection is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for an acquired psychiatric disorder to include PTSD and adjustment disorder with chronic depression and anxiety is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


